Citation Nr: 1230134	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  04-18 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence had been received to reopen a previously denied claim for service connection for squamous cell carcinoma of the external auditory canal on the right side, postoperative subtotal temporal bone resection, mandibular condylectomy, right neck dissection and right superficial parotidectomy.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for hepatitis C, cirrhosis of the liver, liver biopsy, elevated liver enzymes and internal liver bleeding.  

4.  Entitlement to an initial compensable disability rating for left ear hearing loss.  

5.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968 with service in the Republic of Vietnam from November 1967 to November 1968.  The Veteran died in May 2009.  The Appellant is the Veteran's surviving spouse and has been substituted as the Appellant for the claims that had been on appeal at the time of his death.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2002, July 2005 and October 2006 rating decisions of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  The Appellant's claims are currently being handled by the St. Paul, Minnesota RO and Pension Management Center.  

During the pendency of this appeal, the Veteran filed requests for a hearing at his local VA office before a member or members of the Board in April 2004 and October 2006 substantive appeals.  As of the date of the Veteran's death, no hearing before a member of the Board had been scheduled or held.  In a May 2012 letter, the Appellant was informed of these prior requests for a hearing and was asked whether she would like to attend a hearing before the Board.  No response to this inquiry was received.  Therefore the Board finds that the Appellant has not elected to attend a hearing before the Board.  See 38 C.F.R. § 20.704 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims pursuant to the duty to assist, the issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for squamous cell carcinoma of the external auditory canal on the right side, service connection for right ear hearing loss and hepatitis C and increased initial ratings for left ear hearing loss and PTSD must be remanded for further development.  

SSA records

In a March 2007 letter, the Veteran reported to VA that he was receiving Social Security Administration (SSA) disability benefits for his service-connected disabilities.  A December 2006 SSA decision, submitted by the Veteran along with his March 2007 statement, reflects that the Veteran's severe impairments included PTSD and chronic hepatitis C with liver disease and cirrhosis, and medical records reviewed included various private reports from September 1994 to April 2006 as well as SSA residual functional capacity assessment evaluations.  

The record does not reflect that any efforts have been made to obtain any SSA records since the Veteran's report of receiving SSA disability benefits in March 2007.  Such efforts are required pursuant to 38 C.F.R. § 3.159(c)(2) (2011).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, as these SSA records may be relevant to the current claim on appeal, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Medical Opinion

The Appellant contends that the Veteran's hepatitis C was contracted during his military service.  In a November 2010 statement, the Appellant, through her representative, maintained that the Veteran was in combat and reported having been in contact with blood during his time in the Republic of Vietnam.  
 
Service records reflect that the Veteran served in the Republic of Vietnam from November 1967 to November 1968 and he was attached to Company B, 4th Supply &Transport Battalion, USARPAC, Vietnam.  His military occupational specialty (MOS) was that of a light vehicle driver.  Service records also demonstrate that the Veteran's unit participated in a TET Counteroffensive campaign.  

Service treatment records reflect no findings related to tattoos or hepatitis.  The November 1966 entrance examination and the November 1968 separation examination reflect no identifying body marks or tattoos.  

In lay statements received throughout the duration of the Veteran's appeal, the Veteran's fellow service members provided statements on his behalf.  Lay statements received from W.A.W., T.P.C., C.D.W., J.G.M. and L.J. reflect that all five of them reported serving with the Veteran in Company B, 4th Supply &Transport Battalion while stationed in Vietnam.  W.A.W., T.P.C. and L.J all reported that they had been out on patrol with the Veteran as truck drivers in Vietnam.  W.A.W. and T.P.C. also specified that they and the Veteran had been exposed to enemy fire on several occasions.  

In July 2010, a VA opinion was furnished in which the examiner reviewed the claims file and electronic medical records and provided an opinion with respect to the etiology of the Veteran's hepatitis C infection.  He found that it was at least as likely as not that the Veteran's hepatitis C infection caused the hepatocellular carcinoma (HCC) which took his life, explaining that patients with cirrhosis and known hepatitis C infection were known to develop HCC at a greater frequency than would be explained by chance alone.  He also concluded that it was less likely than not that the Veteran's hepatitis C was caused by in-service blood exposures, tattoos or other in-service exposures.  The examiner explained that, although the Veteran had tattoos, there was no mention in the service treatment records of tattoos or of any hepatic problems while the Veteran was on active duty or within one year from discharge.  He also noted that there were no obvious risk factors for the development of hepatitis C upon review of the medical records.  The examiner then listed the groups for whom the risks of hepatitis C were increased.  He also explained that, while it was certainly possible that the Veteran's hepatitis C originated while he was on active duty, or within one year from discharge, without documentation of illness representing early hepatitis C infection, any clinician who stated that the Veteran's hepatitis C infection originated in service in Southeast Asia was engaging in speculation.  

A VA "Fast Letter" issued in April 1998 (VBA Fast Letter 98-035, April 8, 1998) identified information about hepatitis C that included the fact that hepatitis C is a blood borne infection, spread via blood transfusions (common until 1989 when blood screening was instituted, but rare since); IV drug use, especially with shared needles; other illegal drug use, like snorting cocaine; hemodialysis; high risk sexual activity; and, rarely, household contact with an infected person.  The letter also reported that in about 30 percent of cases, there is no known source of exposure to the virus.  This letter also notes that that hepatitis C is not detected on routine laboratory tests, but is diagnosed by finding specific antibodies to the hepatitis C virus in the blood and abnormal liver function tests are nonspecific but may raise a suspicion of hepatitis C that leads to specialized testing.  The letter discusses acute hepatitis C infections, noting that most people with an acute hepatitis C infection have no or minimal symptoms and may remain unaware that they had it until they develop chronic liver disease 10 to 20 years later.  With respect to the sequelae, the letter reports that fifty to seventy percent or more of those who get acute hepatitis C develop chronic HCV infection, but they may have no symptoms or only mild, intermittent fatigue as the infection progresses over a period of 10 to 40 years.  The letter continues to note that the risk of cirrhosis of the liver in those with chronic HCV infection is 20 percent within 20 years, and it is accelerated by regular alcohol intake and that the risk of liver cancer after 20 years of HCV infection is one to five percent.  Furthermore, the letter reports that, annually, one to two percent of those with cirrhosis due to hepatitis C develop liver cancer (hepatocellular carcinoma).  

In light of the Fast Letter's report that most people with an acute hepatitis C infection have no or minimal symptoms and may remain unaware that they had it until they develop chronic liver disease 10 to 20 years later, the Board finds that the VA examiner's rationale explaining that, without documentation of illness representing early hepatitis C infection, any clinician who stated that the Veteran's hepatitis C infection originated in service in Southeast Asia was engaging in speculation, is an inadequate rationale.  Moreover, while the VA examiner finds that it was less likely than not that the Veteran's hepatitis C was caused by in-service blood exposures, tattoos or other in-service exposures, he also noted in his rationale that it was certainly possible that the Veteran's hepatitis C originated while he was on active duty, or within one year from discharge.  

Based on the foregoing, the Board finds that the July 2010 VA etiology opinion was inadequate.  Therefore, this case must be remanded for an addendum opinion with respect to whether the Veteran's hepatitis C was incurred during his active service.  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Increased Rating for PTSD

By an October 2006 rating decision, the RO granted the Veteran's claim for service connection PTSD and assigned a 50 percent disability rating, effective November 19, 2004.  Thereafter, the Veteran filed a notice of disagreement (NOD) in November 2006, arguing he met the criteria for a higher rating for PTSD.  In an October 2007 rating decision, the Veteran was assigned a 70 percent disability rating for PTSD, effective November 19, 2004.  A subsequent rating decision issued in October 2007 continued the assignment of the 70 percent disability rating for PTSD and notified the Veteran that the increase to 70 percent constituted only a partial grant of the benefits he sought on appeal.  Thereafter, the Veteran again filed a claim for an increased rating for PTSD in January 2008, which the RO noted was currently on appeal.  In March 2008 and May 2008 notice letters the Veteran was informed his claim for PTSD was currently on appeal.  In a March 2009 statement, the Veteran continued to claim his service-connected disabilities warranted an increase to 100 percent due to an exacerbation in his PTSD.  

The Veteran died in May 2009.  The Appellant filed claims for service connection for cause of the Veteran's death as well as for accrued benefits in July 2009 and in November 2010.  By a June 2011 letter, she was informed that she was the substitute claimant for the Veteran's claims on appeal, including whether new and material evidence had been received to reopen a previously denied claim for service connection for squamous cell carcinoma of the external auditory canal on the right side, service connection for right ear hearing loss and hepatitis and an increased initial rating for left ear hearing loss.  The Appellant was provided a separate notice in November 2011 pertaining to her pending claims of accrued benefits, dependency and indemnity compensation and an increased rating for PTSD.  A claim for an increased rating for PTSD was denied in a February 2012 rating decision.  

The Board observes that, the Veteran had submitted a timely NOD with respect to his claim for an increased rating for PTSD in November 2006 but the RO had not issued a statement of the case (SOC) on this issue at any time, therefore the appeal on this claim was still pending at the time of the Veteran's death in May 2009 and when the Appellant filed her claim for accrued benefits in July 2009.  Moreover, the Appellant has not been notified whether she had properly been substituted as a claimant on the Veteran's pending appeal for an increased rating for PTSD.  Thus, neither the Veteran prior to his death nor the Appellant as a substituted party had had the opportunity to file a substantive appeal as to this issue.  As such, this claim must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board.  Id.  As noted above, such action is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the SSA and request copies of all documents pertaining to the Veteran, including any decisions and any medical records relied upon in making those decisions.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The AMC/RO should provide the Appellant with the proper notice of whether she has been properly substituted as a claimant on the Veteran's claim for an increased rating for PTSD, which had been pending at the time of his death and when she filed a claim for accrued benefits.  

3.  The AMC/RO should forward the claims file to an appropriate VA specialist for a supplemental opinion to determine whether hepatitis C was incurred during his active service.  The claims file, to include a copy of this remand, must be made available to the examiner to review.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file, including a copy of this remand, service treatment reports, the lay statements by the Veteran's fellow service members, the VBA Fast letter cited above, the Certificate of Death and the medical evidence of record.  

After a review of the claims folder, the examiner should address the following:

(a).  Whether it is at least as likely as not (50 percent or greater probability) that hepatitis C had its onset during service; or, was such a disorder caused by any event or incident that occurred during his active service (i.e. exposure to blood or tattoos in service)?  

A complete rationale (explanation) for any opinion expressed should be provided, to include a discussion of:  

   (i).  The service records;

(ii).  The lay statements provided by fellow service members;

   (iii).  The VBA Fast letter cited above; and

   (iv).  Any relevant medical records.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

4.  After the completion of the above paragraphs, the AMC/RO should furnish the Appellant and her agent a statement of the case (SOC) that addresses the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD in accordance with 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.30 (2011).  The AMC/RO should return this discrete issue to the Board only if the Appellant files a timely substantive appeal with respect to this issue.

5.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

6.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Appellant's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Appellant and her agent should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Appellant need take no action unless otherwise notified.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

